DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because “124” in Fig. 1 does not appear in the Specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because “Approval Instructions” are linked to reference character “124” and “140” as per 8:26 of the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 2, “the user” in line 2-3 lacks proper antecedent basis.  Clarification is required.
As per Claim 10, “the user” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 15, “the user” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 19, “the user” in line 3 lacks proper antecedent basis.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Pub. No. 2016/0314621) in view of Jurkovic (US Pub. No. 2018/0129185).

As per Claim 1, Hill discloses a method (500) (Figs. 5-6; ¶93-111) comprising:
obtaining (as per 502, 602), by a mobile automation setup device (110), sensor data (as per 153) characterizing a robotic operating environment (as per “environment” in ¶59-66), wherein the robotic operating environment (as per “environment” in ¶59-66) comprises one or more objects (204, 205) (Figs. 1, 2A-B, 3A-E, 5-6; ¶34-71, 90-95, 101-102);
providing (as per 604), by the mobile automation setup device (110), the sensor data (as per 153) to a robotic planning system (as per application data 115) (Figs. 1, 6; ¶39-41, 104); 
receiving (as per 606), by the mobile automation setup device (110) from the robotic planning system (as per application data 115), a robotic control plan (as per instructions in 604) to be executed by one or more robotic components (102) in the robotic operating environment (as per “environment” in ¶59-66), wherein the robotic control plan (as per instructions in 604) has been generated according to the obtained (as per 502, 602) sensor data (as per 153) (Figs. 1, 5-6; ¶39-41, 90-95, 101-105);
obtaining (as per 502, 602), by the mobile automation setup device (110) and for each object (204, 205), a respective initial position of the object (204, 205) in the robotic control plan (as per instructions in 604) (Figs. 5-6; ¶94-95, 101-103); and
presenting (as per 510) a visual representation of the respective initial position for each of the one or more objects (204, 205) (Figs. 3B-E, 5; ¶60-71, 99-100).
Hill discloses an embodiment in which the instructions to the robot (102) involve picking up the object (204) (Fig. 3B, 3D; ¶60, 65).  Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.
Jurkovic discloses a control system for a robot (116) that operates to assemble objects (112, 114) in accordance with assembly instructions from a computing device (136) (Fig. 2; ¶86-91, 107).  In this way, the system operates to perform automated manufacturing (¶34).  Like Hill, Jurkovic is concerned with robot control systems.
Therefore, from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 3, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses wherein presenting (as per 510) a visual representation of the initial position of an object (204, 205) comprises displaying an identification of the initial position on the mobile automation setup device (110) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105) or [on a user device].
Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.
See rejection of Claim 1 for discussion of teachings of Jurkovic.
from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 4, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses
determining, for each object (204, 205), that the object (204, 205) is placed in the initial position of the object (204, 205) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105); and
in response to determining that each object (204, 205) is placed in the respective initial position, sending instructions for the one or more robotic components (102) to execute the robotic control plan (as per instructions in 604) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).
Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.  See rejection of Claim 1 for discussion of teachings of Jurkovic.
Therefore, from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 5, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 4.  Hill further discloses wherein determining that an object (204, 205) is placed in the corresponding initial position comprises:
obtaining second sensor data (as per 153) characterizing the robotic operating environment (as per “environment” in ¶59-66) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105); and
processing the second sensor data (as per 153) to determine that the object (204, 205) is placed in the corresponding initial position (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).
Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.  See rejection of Claim 1 for discussion of teachings of Jurkovic.
from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 6, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses:
obtaining, by the mobile automation setup device (100) and for each object (204, 205), a respective initial position of the robotic component (102) in the robotic control plan (as per instructions in 604) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105);
presenting (as per 510) a visual representation of the respective initial position for each of the one or more robotic components (102) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).
Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.  See rejection of Claim 1 for discussion of teachings of Jurkovic.
from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 7, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses wherein the sensor data (as per 153) is captured by one or more sensors (153) (Figs. 1, 5-6; ¶36, 45, 94-95, 101-102), wherein the one or more sensors (153) comprise one or more of: [one or more LIDAR sensors]; one or more cameras (¶36, 45, 94-95, 101-102); or [one or more ultrasonic sensors].
As per Claim 8, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses wherein generating the robotic control plan (as per instructions in 604) comprises: obtaining, for each of the one or more objects (204, 205), component data (e.g., “obstacle 205 has been moved” in ¶55, “obstacle has been picked up” in ¶65) characterizing the object (205, 205) (Figs. 1, 2A-B, 3A-E, 5-6; ¶34-71, 90-95, 101-102).
Hill does not expressly disclose: wherein the one or more objects includes one or more assembly components; and obtaining assembly instructions identifying one or more steps for assembling the assembly components.  See rejection of Claim 1 for discussion of teachings of Jurkovic.
from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 9, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses wherein providing the sensor data (as per 153) to the robotic planning system (as per application data 115) comprises determining, using the obtained sensor data (as per 153), one or more candidate regions (as per 201 in Fig. 2A) (Figs. 1, 2A-B, 3A-E, 5-6; ¶34-71, 90-102), wherein each candidate region (as per 201 in Fig. 2A) is a region in the robotic operating environment (as per “environment” in ¶59-66) where the one or more robotic components (102) might execute the robotic control plan (as per instructions in 604) (Figs. 1, 2A-2B, 3B-E, 5-6; ¶34-71, 90-102).

As per Claim 10, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses
Identifying (as per 508, 510), for the user, an object (204, 205) in the robotic operating environment (as per “environment” in ¶59-66) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105); and
obtaining a user input (via 119) identifying whether the object (204, 205) can be moved (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105),
wherein the robotic control plan (as per instructions in 604) has been generated according to the user input (via 119) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).

As per Claim 11, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses
obtaining, during the execution of the robotic control plan (as per instructions in 604), third sensor data (as per 153) characterizing the robotic operating environment (as per “environment” in ¶59-66) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105);
determining, for each of one or more second objects (204), a desired position of the object (204) in the robotic control plan (as per instructions in 604) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105); and
processing the third sensor data (as per 153) to determine, for each second object (204), that the second object (204) is placed in the corresponding desired position (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).
Hill does not expressly disclose wherein the one or more second object includes one or more second assembly components.  See rejection of Claim 1 for discussion of teachings of Jurkovic.
Therefore, from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 12, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses wherein the robotic operating environment (as per “environment” in ¶59-66) is a temporary (as per “moved object” in ¶108) robotic operating environment (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-110).

As per Claim 13, Hill further discloses a system (100) comprising one or more computers (101, 110) and one or more storage devices (as per 103, 115, 180) storing instructions that are operable, when executed by the one or more computers (101, 110), to cause the one or more computers (101, 110) (Fig. 1; ¶34-52) to perform operations comprising:
obtaining (as per 502, 602), by a mobile automation setup device (110), sensor data (as per 153) characterizing a robotic operating environment (as per “environment” in ¶59-66), wherein the robotic operating environment (as per “environment” in ¶59-66) comprises one or more objects (204, 205) (Figs. 1, 2A-B, 3A-E, 5-6; ¶34-71, 90-95, 101-102); 
providing (as per 604), by the mobile automation setup device (110), the sensor data (as per 153) to a robotic planning system (as per application data 115) (Figs. 1, 6; ¶39-41, 104); 
receiving (as per 606), by the mobile automation setup device (110) from the robotic planning system (as per application data 115), a robotic control plan (as per instructions in 604) to be executed by one or more robotic components (102) in the robotic operating environment (as per “environment” in ¶59-66), wherein the robotic control plan (as per instructions in 604) has been generated according to the obtained (as per 502, 602) sensor data (as per 153) (Figs. 1, 5-6; ¶39-41, 90-95, 101-105);
obtaining (as per 502, 602), by the mobile automation setup device (110) and for each object (204, 205), a respective initial position of the object (204, 205) in the robotic control plan (as per instructions in 604) (Figs. 5-6; ¶94-95, 101-103); and
presenting (as per 510) a visual representation of the respective initial position for each of the one or more objects (204, 205) (Figs. 3B-E, 5; ¶60-71, 99-100).
Hill discloses an embodiment in which the instructions to the robot (102) involve picking up the object (204) (Fig. 3B, 3D; ¶60, 65).  Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.
Jurkovic discloses a control system for a robot (116) that operates to assemble objects (112, 114) in accordance with assembly instructions from a computing device (136) (Fig. 2; ¶86-91, 107).  In this way, the system operates to perform automated manufacturing (¶34).  Like Hill, Jurkovic is concerned with robot control systems.
Therefore, from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 14, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 13.  Hill further discloses wherein the operations further comprise:
determining, for each object (204, 205), that the object (204, 205) is placed in the initial position of the object (204, 205) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105); and
in response to determining that each object (204, 205) is placed in the respective initial position, sending instructions for the one or more robotic components (102) to execute the robotic control plan (as per instructions in 604) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).
Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.  See rejection of Claim 13 for discussion of teachings of Jurkovic.
Therefore, from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 15, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 13.  Hill further discloses wherein the operations further comprise:
identifying (as per 508, 510), for the user, an object (204, 205) in the robotic operating environment (as per “environment” in ¶59-66) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105); and
obtaining a user input (via 119) identifying whether the object (204, 205) can be moved (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105),
wherein the robotic control plan (as per instructions in 604) has been generated according to the user input (via 119) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).

As per Claim 16, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 13.  Hill further discloses wherein the robotic operating environment (as per “environment” in ¶59-66) is a temporary (as per “moved object” in ¶108) robotic operating environment (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-110).

As per Claim 17, Hill discloses one or more non-transitory storage media (as per 103, 115, 180) storing instructions that when executed by one or more computers (101, 110) cause the one or more computers (101, 110) (Fig. 1; ¶34-52) to perform operations comprising:
obtaining (as per 502, 602), by a mobile automation setup device (110), sensor data (as per 153) characterizing a robotic operating environment (as per “environment” in ¶59-66), wherein the robotic operating environment (as per “environment” in ¶59-66) comprises one or more objects (204, 205) (Figs. 1, 2A-B, 3A-E, 5-6; ¶34-71, 90-95, 101-102); 
providing (as per 604), by the mobile automation setup device (110), the sensor data (as per 153) to a robotic planning system (as per application data 115) (Figs. 1, 6; ¶39-41, 104); 
receiving (as per 606), by the mobile automation setup device (110) from the robotic planning system (as per application data 115), a robotic control plan (as per instructions in 604) to be executed by one or more robotic components (102) in the robotic operating environment (as per “environment” in ¶59-66), wherein the robotic control plan (as per instructions in 604) has been generated according to the obtained (as per 502, 602) sensor data (as per 153) (Figs. 1, 5-6; ¶39-41, 90-95, 101-105);
obtaining (as per 502, 602), by the mobile automation setup device (110) and for each object (204, 205), a respective initial position of the object (204, 205) in the robotic control plan (as per instructions in 604) (Figs. 5-6; ¶94-95, 101-103); and
presenting (as per 510) a visual representation of the respective initial position for each of the one or more assembly components (204, 205) (Figs. 3B-E, 5; ¶60-71, 99-100).
Hill discloses an embodiment in which the instructions to the robot (102) involve picking up the object (204) (Fig. 3B, 3D; ¶60, 65).  Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.
Jurkovic discloses a control system for a robot (116) that operates to assemble objects (112, 114) in accordance with assembly instructions from a computing device (136) (Fig. 2; ¶86-91, 107).  In this way, the system operates to perform automated manufacturing (¶34).  Like Hill, Jurkovic is concerned with robot control systems.
Therefore, from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing.

As per Claim 18, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 17.  Hill further discloses wherein the operations further comprise:
determining, for each object (204, 205), that the object (204, 205) is placed in the initial position of the object (204, 205) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105); and
in response to determining that each object (204, 205) is placed in the respective initial position, sending instructions for the one or more robotic components (102) to execute the robotic control plan (as per instructions in 604) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).
Hill does not expressly disclose wherein the one or more objects includes one or more assembly components.  See rejection of Claim 17 for discussion of teachings of Jurkovic.
Therefore, from these teachings of Hill and Jurkovic, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic to the system of Hill since doing so would enhance the system by adapting the system to perform automated manufacturing

As per Claim 19, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 17.  Hill further discloses wherein the operations further comprise:
Identifying (as per 508, 510), for the user, an object (204, 205) in the robotic operating environment (as per “environment” in ¶59-66) (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105); and
obtaining a user input (via 119) identifying whether the object (204, 205) can be moved (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105),
wherein the robotic control plan (as per instructions in 604) has been generated according to the user input (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-105).

As per Claim 20, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 19.  Hill further discloses wherein the robotic operating environment (as per “environment” in ¶59-66) is a temporary (as per “moved object” in ¶108) robotic operating environment (Figs. 1, 3B-E, 5-6; ¶39-41, 60-71, 94-95, 99-110).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Pub. No. 2016/0314621) in view of Jurkovic (US Pub. No. 2018/0129185), further in view of Pryor (US Patent No. 6,301,763).

As per Claim 2, the combination of Hill and Jurkovic teaches or suggests all limitations of Claim 1.  Hill further discloses wherein presenting (as per 510) a visual representation of the initial position of the one or more objects (204, 205) comprises visually indicating the initial position to the user (Figs 3B-E, 5; ¶60-71, 99-100).
Hill does not expressly disclose wherein the one or more objects includes one or more assembly components and the visually indicating involves using one or more lasers.
See rejection of Claim 1 for discussion of teachings of Jurkovic.
Pryor discloses a control system (11) for a robot (10, 530) in which assembly operations involve inserting one part (520) into another part (499) (Figs. 1, 4a; 6:54-67, 9:1-9).  A light source (540) projects a laser spot (541) onto the part (499) (9Fig. 4a; 9:10-15).  In this way, the system operates to provide guidance during assembly (9:10-15).  Like Hill, Pryor is concerned with robot control systems.
Therefore, from these teachings of Hill, Jurkovic, and Pryor, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Jurkovic and Pryor to the system of Hill since doing so would enhance the system by: adapting the system to perform automated manufacturing; and providing guidance during assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato (US Pub. No. 2006/0047361) and Gildert (US Pub. No. 2018/0349702) discloses robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664